     Case 8:18-cv-01825-AG-DFM Document 28 Filed 02/21/19 Page 1 of 18 Page ID #:461



1     SEYFARTH SHAW LLP
      Jonathan L. Brophy (SBN 245223)
2     E-mail: jbrophy@seyfarth.com
      Jared W. Speier (SBN 311751)
3     E-mail: jspeier@seyfarth.com
      2029 Century Park East, Suite 3500
4     Los Angeles, California 90067-3021
      Telephone: (310) 277-7200
5     Facsimile: (310) 201-5219
6     Attorneys for Defendant
      DURHAM SCHOOL SERVICES, L.P.
7
8
9                                 UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11
12    LOI NGUYEN, an individual,                  Case No. 8:18-cv-01825-AG-DFM
13                   Plaintiff,                   DEFENDANT DURHAM SCHOOL
                                                  SERVICES, L.P.’S FIRST
14             v.                                 AMENDED ANSWER TO
                                                  PLAINTIFF’S COMPLAINT
15    DURHAM SCHOOL SERVICES, L.P., a
      Delaware Limited Partnership; and DOES      State Complaint Filed:
16    1 through 100,                                     September 7, 2018
17                   Defendants.                  Trial Date:   December 10, 2019
18
19
20
21
22
23
24
25
26
27
28

                         DEFENDANT’S FIRST AMENDED ANSWER
      55170456v.1
     Case 8:18-cv-01825-AG-DFM Document 28 Filed 02/21/19 Page 2 of 18 Page ID #:462



1
2
               Defendant Durham School Services, L.P., (“DSS”), by and through its attorneys,
3
      Seyfarth Shaw, LLP, hereby answers Plaintiff Loi Nguyen’s (“Plaintiff”) Verified
4
      Complaint as follows:
5
                                            THE PARTIES
6
               1.    Answering Paragraph 1, DSS admits that Plaintiff was a resident of the
7
      County of Orange. DSS further admits that Plaintiff was employed by DSS until March 6,
8
      2017. DSS denies the remaining allegations in Paragraph 1.
9
               2.    Answering Paragraph 2, DSS admits that it conducts business within the
10
      County of Orange in the State of California and has facilities throughout Southern
11
      California.
12
               3.    Answering Paragraph 3, DSS has no knowledge regarding the identity of
13
      any fictitiously named Defendants. Thus, DSS denies the allegations in Paragraph 3.
14
               4.    DSS denies the allegations in Paragraph 4 as to DSS. DSS has no knowledge
15
      regarding the identity of any fictitiously named Defendants. Thus, DSS denies the
16
      remaining allegations in Paragraph 4.
17
               5.    Paragraph 5 contains conclusions of law as opposed to allegations of fact
18
      and, as such, no answer is required. To the extent this Paragraph purports to contain any
19
      allegations of fact, DSS denies those allegations.
20
               6.    Answering Paragraph 6, DSS has no knowledge regarding the identity of
21
      any fictitiously named Defendants. Thus, DSS denies the allegations in Paragraph 6.
22
                                    JURISDICTION AND VENUE
23
               7.    Paragraph 7 contains conclusions of law as opposed to allegations of fact
24
      and, as such, no answer is required. To the extent this Paragraph purports to contain any
25
      allegations of fact, DSS denies those allegations.
26
27
28
                                            1
                            DEFENDANT’S FIRST AMENDED ANSWER
      55170456v.1
     Case 8:18-cv-01825-AG-DFM Document 28 Filed 02/21/19 Page 3 of 18 Page ID #:463



1              8.    Paragraph 8 contains conclusions of law as opposed to allegations of fact
2     and, as such, no answer is required. To the extent this Paragraph purports to contain any
3     allegations of fact, DSS denies those allegations.
4              9.    Paragraph 9 contains conclusions of law as opposed to allegations of fact
5     and, as such, no answer is required. DSS admits that it maintains locations in the County
6     of Orange and that DSS employed Plaintiff until March 6, 2017. To the extent this
7     Paragraph purports to contain any additional allegations of fact, DSS denies those
8     allegations.
9                              ADMINISTRATIVE PREREQUISITES
10             10.   DSS is without sufficient knowledge or information to form a belief as to the
11    truth of the allegations contained in Paragraph 10, and on that basis denies each and every
12    allegation contained therein.
13             11.   DSS is without sufficient knowledge or information to form a belief as to the
14    truth of the allegations contained in Paragraph 11, and on that basis denies each and every
15    allegation contained therein.
16             12.   Paragraph 12 contains conclusions of law as opposed to allegations of fact
17    and, as such, no answer is required. To the extent this Paragraph purports to contain any
18    allegations of fact, DSS denies those allegations.
19             13.   Answering Paragraph 13, DSS admits that it is a limited partnership with
20    two partners—Durham Holding I, LLC and Durham Holding II, LLC. Both of these
21    partners are limited liability companies organized under Delaware law with their
22    principle places of business in Lisle, Illinois. DSS further admits that it is registered with
23    the California Secretary of State. To the extent this Paragraph purports to contain any
24    additional allegations of fact, DSS denies those allegations.
25             14.   DSS admits the allegations in Paragraph 14.
26             15.   Answering Paragraph 15, DSS admits that it hired Plaintiff on November 3,
27    1986 as a Maintenance Technician. DSS further admits that Plaintiff’s employment duties
28
                                            2
                            DEFENDANT’S FIRST AMENDED ANSWER
      55170456v.1
     Case 8:18-cv-01825-AG-DFM Document 28 Filed 02/21/19 Page 4 of 18 Page ID #:464



1     included maintaining and repairing school buses. DSS denies the remaining allegations in
2     Paragraph 15
3              16.   Answering paragraph 16, DSS admits that Plaintiff’s regular hourly rate of
4     pay at the time his employment ended was $29.63 per hour. DSS denies the remaining
5     allegations in Paragraph 16.
6              17.   Answering paragraph 17, DSS admits that it terminated Plaintiff’s
7     employment on March 6, 2017. DSS denies the remaining allegations in Paragraph 17.
8              18.   Answering paragraph 18, DSS admits that it classified Plaintiff as a non-
9     exempt employee.
10             19.   Answering paragraph 19, DSS admits that Plaintiff represented his birth date
11    to be August 26, 1952. Based on that representation, DSS further admits that Plaintiff
12    was 64 years old at the time of his termination. DSS denies the remaining allegations in
13    Paragraph 19.
14             20.   DSS denies the allegations in Paragraph 20.
15             21.   DSS denies the allegations in Paragraph 21.
16             22.   DSS denies the allegations in Paragraph 22.
17             23.   DSS denies the allegations in Paragraph 23.
18             24.   Answering paragraph 24, DSS admits that after Plaintiff’s termination it
19    hired another employee who is younger than Plaintiff. DSS denies the remaining
20    allegations in Paragraph 24.
21             25.   DSS denies the allegations in Paragraph 25.
22             26.   Answering paragraph 26, DSS admits that employees at DSS’s Santa Ana
23    location knew that Plaintiff was acting as a union steward with respect to union contract
24    negotiations on behalf of other mechanics at the Santa Ana location. DSS denies the
25    remaining allegations in Paragraph 24.
26             27.   Answering Paragraph 27, DSS admits that it placed Plaintiff on
27    administrative leave on February 6, 2017. DSS is without sufficient knowledge or
28
                                            3
                            DEFENDANT’S FIRST AMENDED ANSWER
      55170456v.1
     Case 8:18-cv-01825-AG-DFM Document 28 Filed 02/21/19 Page 5 of 18 Page ID #:465



1     information to form a belief as to the truth of the other allegations contained in
2     Paragraph 27, and on that basis denies each and every allegation contained therein.
3              28.   Answering Paragraph 28, DSS admits that it placed Plaintiff on
4     administrative leave on February 6, 2017 and thereafter terminated his employment on
5     March 6, 2017. DSS denies the remaining allegations in Paragraph 28.
6              29.   Answering paragraph 29, DSS admits that employees at DSS’s Santa Ana
7     location knew that Plaintiff was acting as a union steward with respect to union contract
8     negotiations on behalf of other mechanics at the Santa Ana location. DSS denies the
9     remaining allegations in Paragraph 29.
10             30.   Answering paragraph 30, DSS admits that employees at DSS’s Santa Ana
11    location knew that Plaintiff was acting as a union steward with respect to union contract
12    negotiations on behalf of other mechanics at the Santa Ana location. DSS denies the
13    remaining allegations in Paragraph 30.
14             31.   DSS denies the allegations in Paragraph 31.
15             32.   Answering Paragraph 32, DSS admits that Plaintiff was generally scheduled
16    to work 40 hours a week, Monday through Friday. DSS denies the remaining allegations
17    in Paragraph 32.
18             33.   Answering Paragraph 33, DSS admits that at the time of Plaintiff’s March 6,
19    2017, termination he had vested vacation time. DSS denies the remaining allegations in
20    Paragraph 33.
21             34.   DSS denies the allegations in Paragraph 34.
22             35.   DSS denies the allegations in Paragraph 35.
23             36.   DSS denies the allegations in Paragraph 36.
24             37.   Paragraph 37 contains conclusions of law as opposed to allegations of fact
25    and, as such, no answer is required. To the extent this Paragraph purports to contain any
26    allegations of fact, DSS denies those allegations.
27
28
                                            4
                            DEFENDANT’S FIRST AMENDED ANSWER
      55170456v.1
     Case 8:18-cv-01825-AG-DFM Document 28 Filed 02/21/19 Page 6 of 18 Page ID #:466



1              38.   DSS is without sufficient knowledge or information to form a belief as to the
2     truth of the allegations contained in Paragraph 38, and on that basis denies each and every
3     allegation contained therein.
4              39.   DSS is without sufficient knowledge or information to form a belief as to the
5     truth of the allegations contained in Paragraph 39, and on that basis denies each and every
6     allegation contained therein.
7                                 FIRST CAUSE OF ACTION
8                          Age Discrimination in Violation of the FEHA
             (As against DURHAM SCHOOL SERVICES, L.P. and DOES I through 100)
9
10             40.   Answering Paragraph 40, DSS incorporates the responses contained in the
11    previous Paragraphs of this Answer as if fully set forth herein.
12             41.   DSS is without sufficient knowledge or information to form a belief as to the
13    truth of the allegations contained in Paragraph 41, and on that basis denies each and every
14    allegation contained therein.
15             42.   Paragraph 42 contains conclusions of law as opposed to allegations of fact
16    and, as such, no answer is required. To the extent this Paragraph purports to contain any
17    allegations of fact, DSS denies those allegations.
18             43.   Paragraph 43 contains conclusions of law as opposed to allegations of fact
19    and, as such, no answer is required. To the extent this Paragraph purports to contain any
20    allegations of fact, DSS denies those allegations.
21             44.   DSS denies the allegations in Paragraph 44.
22             45.   Paragraph 45 contains conclusions of law as opposed to allegations of fact
23    and, as such, no answer is required. To the extent this Paragraph purports to contain any
24    allegations of fact, DSS denies those allegations.
25             46.   Paragraph 46 contains conclusions of law as opposed to allegations of fact
26    and, as such, no answer is required. To the extent this Paragraph purports to contain any
27    allegations of fact, DSS denies those allegations.
28
                                            5
                            DEFENDANT’S FIRST AMENDED ANSWER
      55170456v.1
     Case 8:18-cv-01825-AG-DFM Document 28 Filed 02/21/19 Page 7 of 18 Page ID #:467



1              47.   Paragraph 47 contains conclusions of law as opposed to allegations of fact
2     and, as such, no answer is required. To the extent this Paragraph purports to contain any
3     allegations of fact, DSS denies those allegations.
4              48.   DSS is without sufficient knowledge or information to form a belief as to the
5     truth of the allegations contained in Paragraph 48, and on that basis denies each and every
6     allegation contained therein.
7              49.   DSS is without sufficient knowledge or information to form a belief as to the
8     truth of the allegations contained in Paragraph 49, and on that basis denies each and every
9     allegation contained therein.
10             50.   DSS denies that Plaintiff is entitled to any relief.
11             51.   DSS denies that Plaintiff is entitled to any relief.
12                              SECOND CAUSE OF ACTION
                              Retaliation in Violation of the FEHA
13                                (Cal. Gov. Code § 12940(h)
14           (As against DURHAM SCHOOL SERVICES, L.P. and DOES 1 through 100)
15             52.   Answering Paragraph 52, DSS incorporates the responses contained in the
16    previous Paragraphs of this Answer as if fully set forth herein.
17             53.   Paragraph 53 contains conclusions of law as opposed to allegations of fact
18    and, as such, no answer is required. To the extent this Paragraph purports to contain any
19    allegations of fact, DSS denies those allegations.
20             54.   Paragraph 54 contains conclusions of law as opposed to allegations of fact
21    and, as such, no answer is required. To the extent this Paragraph purports to contain any
22    allegations of fact, DSS denies those allegations.
23             55.   Paragraph 55 contains conclusions of law as opposed to allegations of fact
24    and, as such, no answer is required. To the extent this Paragraph purports to contain any
25    allegations of fact, DSS denies those allegations.
26             56.   Paragraph 56 contains conclusions of law as opposed to allegations of fact
27    and, as such, no answer is required. To the extent this Paragraph purports to contain any
28    allegations of fact, DSS denies those allegations.
                                             6
                             DEFENDANT’S FIRST AMENDED ANSWER
      55170456v.1
     Case 8:18-cv-01825-AG-DFM Document 28 Filed 02/21/19 Page 8 of 18 Page ID #:468



1              57.   DSS denies that Plaintiff is entitled to any relief.
2              58.   DSS is without sufficient knowledge or information to form a belief as to the
3     truth of the allegations contained in Paragraph 58, and on that basis denies each and every
4     allegation contained therein.
5              59.   Paragraph 59 contains conclusions of law as opposed to allegations of fact
6     and, as such, no answer is required. To the extent this Paragraph purports to contain any
7     allegations of fact, DSS denies those allegations.
8                                THIRD CAUSE OF ACTION
9                       Wrongful Termination in Violation of Public Policy
           (As against DURHAM SCHOOL SERVICES, L.P. and DOES 1 through 100)
10
11             60.   Answering Paragraph 60, DSS incorporates the responses contained in the
12    previous Paragraphs of this Answer as if fully set forth herein.
13             61.   Paragraph 61 contains conclusions of law as opposed to allegations of fact
14    and, as such, no answer is required. To the extent this Paragraph purports to contain any
15    allegations of fact, DSS denies those allegations.
16             62.   Paragraph 62 contains conclusions of law as opposed to allegations of fact
17    and, as such, no answer is required. To the extent this Paragraph purports to contain any
18    allegations of fact, DSS denies those allegations.
19             63.   Paragraph 63 contains conclusions of law as opposed to allegations of fact
20    and, as such, no answer is required. To the extent this Paragraph purports to contain any
21    allegations of fact, DSS denies those allegations.
22             64.   Paragraph 64 contains conclusions of law as opposed to allegations of fact
23    and, as such, no answer is required. To the extent this Paragraph purports to contain any
24    allegations of fact, DSS denies those allegations.
25             65.   Paragraph 65 contains conclusions of law as opposed to allegations of fact
26    and, as such, no answer is required. To the extent this Paragraph purports to contain any
27    allegations of fact, DSS denies those allegations.
28
                                             7
                             DEFENDANT’S FIRST AMENDED ANSWER
      55170456v.1
     Case 8:18-cv-01825-AG-DFM Document 28 Filed 02/21/19 Page 9 of 18 Page ID #:469



1                                 FOURTH CAUSE OF ACTION
2               Failure to Provide Meal Periods or Compensation in Lieu Thereof
                       (Cal. Lab. Code § 226.7 and Wage Order 4-2001 § 11)
3          (As against DURHAM SCHOOL SERVICES, L.P. and DOES 1 through 100)
4              66.   Answering Paragraph 66, DSS incorporates the responses contained in the
5     previous Paragraphs of this Answer as if fully set forth herein.
6              67.   Answering Paragraph 67, DSS admits that it employed Plaintiff from
7     November 3, 1986 to March 6, 2017. The remaining allegations in Paragraph 67 contain
8     conclusions of law as opposed to allegations of fact and, as such, no answer is required.
9     To the extent this Paragraph purports to contain any additional allegations of fact, DSS
10    denies those allegations.
11             68.   Paragraph 68 contains conclusions of law as opposed to allegations of fact
12    and, as such, no answer is required. To the extent this Paragraph purports to contain any
13    allegations of fact, DSS denies those allegations.
14             69.   Paragraph 69 contains conclusions of law as opposed to allegations of fact
15    and, as such, no answer is required. To the extent this Paragraph purports to contain any
16    allegations of fact, DSS denies those allegations.
17             70.   Paragraph 70 contains conclusions of law as opposed to allegations of fact
18    and, as such, no answer is required. To the extent this Paragraph purports to contain any
19    allegations of fact, DSS denies those allegations.
20             71.   Paragraph 71 contains conclusions of law as opposed to allegations of fact
21    and, as such, no answer is required. To the extent this Paragraph purports to contain any
22    allegations of fact, DSS denies those allegations.
23             72.   Paragraph 72 contains conclusions of law as opposed to allegations of fact
24    and, as such, no answer is required. To the extent this Paragraph purports to contain any
25    allegations of fact, DSS denies those allegations.
26             73.   DSS denies the allegations in Paragraph 73.
27
28
                                            8
                            DEFENDANT’S FIRST AMENDED ANSWER
      55170456v.1
     Case 8:18-cv-01825-AG-DFM Document 28 Filed 02/21/19 Page 10 of 18 Page ID #:470



1               74.   Paragraph 74 contains conclusions of law as opposed to allegations of fact
2      and, as such, no answer is required. To the extent this Paragraph purports to contain any
3      allegations of fact, DSS denies those allegations.
4                                    FIFTH CAUSE OF ACTION
5                  Failure to Provide Rest Periods or Compensation in Lieu Thereof
                     (Cal. Lab. Code § 226.7 and Wage Order 4-2001 § Section 12)
6             (As against DURHAM SCHOOL SERVICES, L.P. and DOES 1 through 100)
7               75.   Answering Paragraph 75, DSS incorporates the responses contained in the
8      previous Paragraphs of this Answer as if fully set forth herein.
9               76.   Paragraph 76 contains conclusions of law as opposed to allegations of fact
10     and, as such, no answer is required. To the extent this Paragraph purports to contain any
11     allegations of fact, DSS denies those allegations.
12              77.   DSS denies the allegations in Paragraph 77.
13              78.   DSS denies the allegations in Paragraph 78.
14              79.   Paragraph 79 contains conclusions of law as opposed to allegations of fact
15     and, as such, no answer is required. To the extent this Paragraph purports to contain any
16     allegations of fact, DSS denies those allegations.
17              80.   Paragraph 80 contains conclusions of law as opposed to allegations of fact
18     and, as such, no answer is required. To the extent this Paragraph purports to contain any
19     allegations of fact, DSS denies those allegations.
20              81.   Paragraph 81 contains conclusions of law as opposed to allegations of fact
21     and, as such, no answer is required. To the extent this Paragraph purports to contain any
22     allegations of fact, DSS denies those allegations.
23              82.   Paragraph 82 contains conclusions of law as opposed to allegations of fact
24     and, as such, no answer is required. To the extent this Paragraph purports to contain any
25     allegations of fact, DSS denies those allegations.
26
27
28
                                             9
                             DEFENDANT’S FIRST AMENDED ANSWER
       55170456v.1
     Case 8:18-cv-01825-AG-DFM Document 28 Filed 02/21/19 Page 11 of 18 Page ID #:471



1                                SIXTH CAUSE OF ACTION
2                            Failure to Pay Vested Vacation Time
                                   (Cal. Labor Code § 227.3)
3           (As against DURHAM SCHOOL SERVICES, L.P. and DOES 1 through 100)
4               83.   Answering Paragraph 83, DSS incorporates the responses contained in the
5      previous Paragraphs of this Answer as if fully set forth herein.
6               84.   Paragraph 84 contains conclusions of law as opposed to allegations of fact
7      and, as such, no answer is required. To the extent this Paragraph purports to contain any
8      allegations of fact, DSS denies those allegations.
9               85.   Answering Paragraph 85, DSS admits that at the time of Plaintiff’s March 6,
10     2017, termination he had vested vacation time. DSS denies the remaining allegations in
11     Paragraph 85.
12              86.   Paragraph 86 contains conclusions of law as opposed to allegations of fact
13     and, as such, no answer is required. To the extent this Paragraph purports to contain any
14     allegations of fact, DSS denies those allegations.
15              87.   Paragraph 87 contains conclusions of law as opposed to allegations of fact
16     and, as such, no answer is required. To the extent this Paragraph purports to contain any
17     allegations of fact, DSS denies those allegations.
18                                 SEVENTH CAUSE OF ACTION
19                      Failure to Provide Accurate Itemized Wage Statements
                         (Cal. Lab. Code §§ 226, 1174, Wage Order 4-2001, §7)
20            (As against DURHAM SCHOOL SERVICES, L.P. and DOES 1 through 100)
21              88.   Answering Paragraph 88, DSS incorporates the responses contained in the
22     previous Paragraphs of this Answer as if fully set forth herein.
23              89.   Paragraph 89 contains conclusions of law as opposed to allegations of fact
24     and, as such, no answer is required. To the extent this Paragraph purports to contain any
25     allegations of fact, DSS denies those allegations.
26              90.   Paragraph 90 contains conclusions of law as opposed to allegations of fact
27     and, as such, no answer is required. To the extent this Paragraph purports to contain any
28     allegations of fact, DSS denies those allegations.
                                             10
                             DEFENDANT’S FIRST AMENDED ANSWER
       55170456v.1
     Case 8:18-cv-01825-AG-DFM Document 28 Filed 02/21/19 Page 12 of 18 Page ID #:472



1               91.   Paragraph 91 contains conclusions of law as opposed to allegations of fact
2      and, as such, no answer is required. To the extent this Paragraph purports to contain any
3      allegations of fact, DSS denies those allegations.
4               92.   DSS denies that Plaintiff is entitled to any relief.
5                                   EIGHTH CAUSE OF ACTION
6                          Failure to Provide Timely Records and Inspection
                                 (Cal. Lab. Code § 1198.5 and 226(b))
7             (As against DURHAM SCHOOL SERVICES, L.P. and DOES 1 through 100)
8               93.   Answering Paragraph 93, DSS incorporates the responses contained in the
9      previous Paragraphs of this Answer as if fully set forth herein.
10              94.   Paragraph 94 contains conclusions of law as opposed to allegations of fact
11     and, as such, no answer is required. To the extent this Paragraph purports to contain any
12     allegations of fact, DSS denies those allegations.
13              95.   Answering Paragraph 95, DSS admits receiving a communication from
14     Plaintiff’s counsel, dated May 17, 2018. DSS denies that the May 17, 2018
15     communication requested Plaintiff’s personnel file and denies all other allegations in
16     Paragraph 95. Additionally, Paragraph 95 contains conclusions of law as opposed to
17     allegations of fact and, as such, no answer is required.
18              96.   Paragraph 96 contains conclusions of law as opposed to allegations of fact
19     and, as such, no answer is required. To the extent this Paragraph purports to contain any
20     allegations of fact, DSS denies those allegations.
21              97.   Answering Paragraph 97, DSS admits receiving a communication from
22     Plaintiff’s counsel, dated May 17, 2018. DSS denies that the May 17, 2018
23     communication requested Plaintiff’s personnel file and denies all other allegations in
24     Paragraph 97. Additionally, Paragraph 97 contains conclusions of law as opposed to
25     allegations of fact and, as such, no answer is required.
26              98.   Paragraph 98 contains conclusions of law as opposed to allegations of fact
27     and, as such, no answer is required. To the extent this Paragraph purports to contain any
28     allegations of fact, DSS denies those allegations.
                                              11
                              DEFENDANT’S FIRST AMENDED ANSWER
       55170456v.1
     Case 8:18-cv-01825-AG-DFM Document 28 Filed 02/21/19 Page 13 of 18 Page ID #:473



1                                  NINTH CAUSE OF ACTION
2              Waiting-Time Penalties and Failure to Provide Wages Upon Termination
                                    (Cal. Lab. Code §§ 201-203)
3             (As against DURHAM SCHOOL SERVICES, L.P. and DOES 1 through 100)
4               99.   Answering Paragraph 99, DSS incorporates the responses contained in the
5      previous Paragraphs of this Answer as if fully set forth herein.
6               100. Paragraph 100 contains conclusions of law as opposed to allegations of fact
7      and, as such, no answer is required. To the extent this Paragraph purports to contain any
8      allegations of fact, DSS denies those allegations.
9               101. Paragraph 101 contains conclusions of law as opposed to allegations of fact
10     and, as such, no answer is required. To the extent this Paragraph purports to contain any
11     allegations of fact, DSS denies those allegations.
12              102. Paragraph 102 contains conclusions of law as opposed to allegations of fact
13     and, as such, no answer is required. To the extent this Paragraph purports to contain any
14     allegations of fact, DSS denies those allegations.
15                                         PRAYER FOR RELIEF
16              DSS denies that Plaintiff is entitled to any relief.
17                              AFFIRMATIVE AND OTHER DEFENSES
18              In further answer to Plaintiff’s Complaint, Defendant alleges the following
19     affirmative or other defenses. In asserting these affirmative or other defenses, Defendant
20     does not assume the burden of proof as to matters that, pursuant to law, are Plaintiff’s
21     burden to prove.
22                                            FIRST DEFENSE
23                      (Failure to State a Cause of Action – All Causes of Action)
24              1.    Plaintiff’s Complaint fails to state facts sufficient to constitute a cause of
25     action against Defendant.
26
27
28
                                              12
                              DEFENDANT’S FIRST AMENDED ANSWER
       55170456v.1
     Case 8:18-cv-01825-AG-DFM Document 28 Filed 02/21/19 Page 14 of 18 Page ID #:474



1                                              SECOND DEFENSE
2                               (Statute of Limitations – All Causes of Action)
3               2.       Plaintiff’s claims, in whole or in part, are barred by the applicable statutes of
4      limitations, including, but not limited to, California Code of Civil Procedure Sections
5      335.1, 338(a), 340, and 343, and Government Code Section 12965.
6                                               THIRD DEFENSE
7                    (Failure to Exhaust Administrative Remedies – All Causes of Action)
8               3.       Plaintiff’s claims, in whole or in part, are barred because Plaintiff has failed
9      to exhaust his administrative remedies or to comply with the statutory prerequisites for
10     bringing suit.
11                                            FOURTH DEFENSE
12     (Failure to Exercise Reasonable Preventive Corrective Opportunities – All Causes of
13                                                    Action)
14              4.       To the extent any of the Defendant’s employees or agents engaged in
15     unlawful discriminatory, retaliatory, or harassing behavior toward Plaintiff, Defendant is
16     not liable for any such discrimination, retaliation, or harassment or Plaintiff’s damages
17     must be reduced, because Defendant exercised reasonable care to prevent and correct
18     promptly any discriminatory, retaliatory, or harassing behavior, and Plaintiff
19     unreasonably failed to take advantage of any preventative or corrective opportunities
20     provided or to otherwise avoid harm.
21                                              FIFTH DEFENSE
22                      (Workers’ Compensation Preemption - All Causes of Action)
23              5.       Plaintiff’s claims for certain damages are preempted and barred by the
24     exclusive remedies of the California Workers’ Compensation Act, California Labor Code
25     § 3200, et seq., inasmuch as they involve an employer/employee relationship subject to
26     workers’ compensation coverage, conduct of Plaintiff undertaken in the course and scope
27     of his employment with Defendant, and injuries alleged by Plaintiff to have been
28     proximately caused by his employment with Defendant.
                                                13
                                DEFENDANT’S FIRST AMENDED ANSWER
       55170456v.1
     Case 8:18-cv-01825-AG-DFM Document 28 Filed 02/21/19 Page 15 of 18 Page ID #:475



1                                            SIXTH DEFENSE
2                           (After-Acquired Evidence – All Causes of Action)
3               6.    Plaintiff’s claims are barred, or his damages, if any, are limited, to the extent
4      he engaged in any misconduct of which Defendant was unaware until after Plaintiff’s
5      termination that provides independent legal cause for the termination of his employment.
6                                          SEVENTH DEFENSE
7                         (Failure to Mitigate Damages – All Causes of Action)
8               7.    Plaintiff has failed to mitigate his damages, if any, as required by law.
9                                           EIGHTH DEFENSE
10              (Award of Punitive Damages is Unconstitutional – All Causes of Action)
11              8.    To the extent that Plaintiff seeks punitive or exemplary damages in the
12     Complaint, he violates the rights of Defendant to protection from “excessive fines” as
13     provided in the Eighth Amendment to the United States Constitution and in Article I,
14     Section 17 of the Constitution of the State of California and violates the rights of
15     Defendant to procedural and substantive due process under the Fifth and Fourteenth
16     Amendments to the United States Constitution and under the Constitution of the State of
17     California.
18                                           NINTH DEFENSE
19                       (Reasonable, Good Faith Belief – All Causes of Action)
20              9.    The Complaint, and each alleged cause of action, are barred by the fact that
21     any decisions made by Defendant with respect to Plaintiff’s employment were reasonably
22     based on the facts as Defendant understood them in good faith. Defendant’s policies
23     forbid unlawful harassment, retaliation and discrimination.
24                                          TENTH DEFENSE
25                                   (Estoppel - All Causes of Action)
26              10.   Because of Plaintiff’s own acts or omissions, Plaintiff is barred by the
27     equitable doctrine of estoppel from maintaining this action or pursuing any cause of
28     action alleged in the Complaint against Defendant.
                                             14
                             DEFENDANT’S FIRST AMENDED ANSWER
       55170456v.1
     Case 8:18-cv-01825-AG-DFM Document 28 Filed 02/21/19 Page 16 of 18 Page ID #:476



1                                          ELEVENTH DEFENSE
2                                      (Laches – All Causes of Action)
3               11.    Plaintiff’s claims are barred by the equitable doctrine of laches because he
4      unreasonably delayed in filing the Complaint.
5                                          TWELFTH DEFENSE
6                                      (Waiver - All Causes of Action)
7               12.    Plaintiff’s claims are barred in whole or in part by the doctrine of waiver.
8                                        THIRTEENTH DEFENSE
9                                 (Unclean Hands - All Causes of Action)
10              13.    Plaintiff is precluded from maintaining the Complaint, and each purported
11     cause of action alleged therein, because Plaintiff engaged in conduct showing unclean
12     hands.
13                                       FOURTEENTH DEFENSE
14        (No Knowing And Intentional Violation Of Labor Code - Fourth Through Ninth
15                                             Causes of Action)
16              14.    Any alleged violation of the California Labor Code was not knowing and
17     intentional and therefore Plaintiff’s requested recovery is barred.
18                                        FIFTEENTH DEFENSE
19                    (Good Faith Dispute - Fourth Through Ninth Causes of Action)
20              15.    Plaintiff is not entitled to any penalty because, at all times relevant and
21     material herein, Defendant did not willfully fail to comply with any provisions of the
22     California Labor Code or applicable Wage Orders, but rather acted in good faith and had
23     reasonable grounds for believing that they did not violate the California Labor Code or
24     the applicable Wage Orders.
25                                        SIXTEENTH DEFENSE
26                            (Unauthorized Conduct – All Causes of Action)
27              16.    While Defendant denies that its employees, officers, or agents, acted in any
28     manner that would constitute a violation of FEHA, if any such violation occurred, it
                                              15
                              DEFENDANT’S FIRST AMENDED ANSWER
       55170456v.1
     Case 8:18-cv-01825-AG-DFM Document 28 Filed 02/21/19 Page 17 of 18 Page ID #:477



1      occurred outside the scope of employment or agency and without the consent of
2      Defendant. Defendant did not authorize, condone, ratify, or tolerate any conduct that
3      would violate FEHA, but instead prohibited such acts, and such conduct may not be
4      attributed to Defendant through principles of agency, respondeat superior, successorship,
5      or otherwise.
6                                      SEVENTEENTH DEFENSE
7                            (No Malicious Conduct – All Causes of Action)
8               17.   Plaintiff’s claims for punitive damages are barred because the alleged acts or
9      omissions fail to rise to the level required to sustain an award of punitive damages, do not
10     evidence a malicious, reckless, or fraudulent intent to deny any protected rights, and are
11     not so wanton or willful as to support an award of punitive damages.
12                                      EIGHTEENTH DEFENSE
13                                (Mixed Motive – All Causes of Action)
14              18.   Plaintiff’s Complaint is barred to the extent that Plaintiff demonstrates that
15     his protected status or activities were a motivating factor for any challenged employment
16     action, on the grounds that Defendant would have taken the same action in the absence of
17     such impermissible motivating factor.
18                                      NINETEENTH DEFENSE
19                             (Scope of Authority – All Causes of Action)
20              19.   The Complaint, and each and every purported cause of action therein, is
21     barred as against Defendant to the extent that the actions of Defendant’s agents,
22     employees, and representatives, if the actions occurred, were not actions taken within the
23     course and scope of their employment.
24     ///
25
26
27
28     ///
                                             16
                             DEFENDANT’S FIRST AMENDED ANSWER
       55170456v.1
     Case 8:18-cv-01825-AG-DFM Document 28 Filed 02/21/19 Page 18 of 18 Page ID #:478



1                                              PRAYER
2               WHEREFORE, Defendant prays for judgment against Plaintiff as follows:
3               1. That Plaintiff take nothing by his Complaint;

4               2.   That judgment be entered in favor of Defendant and against Plaintiff on all
                     causes of action;
5
6               3.   That Defendant be awarded reasonable attorneys’ fees according to proof;

7               4.   That Defendant be awarded the costs of suit; and,
8               5.   That Defendant be awarded such other and further relief as the Court may
9                    deem appropriate.

10
11
12     DATED: February 21, 2019               Respectfully submitted,
13                                            SEYFARTH SHAW LLP
14
15                                            By:/s/ Jared W. Speier
                                                 Jonathan L. Brophy
16                                               Jared W. Speier
                                                 Attorneys for Defendant
17                                               DURHAM SCHOOL SERVICES, L.P.
18
19
20
21
22
23
24
25
26
27
28
                                            17
                            DEFENDANT’S FIRST AMENDED ANSWER
       55170456v.1
